DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-19 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a compliant seal formed with an inner diameter less than an outer diameter of the external pipe, a compliant seal and hardware for clamping the compliant seal to the external pipe, or a compliant seal and a circumferential groove or rib for seating the compliant seal against the external pipe as claimed in at least claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Note: the features of the compliant seal as claimed above are not illustrated in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1-19 is/are objected to because of the following informalities:  
In claim 1, line 10, a comma should be incorporated between “the external pipe” and “the non-permeable inner surface”. 
In line 4, line 7, a comma should be incorporated between “inner surface” and “the non-permeable inner surface”. 
In claim 8, line 9, a comma should be incorporated between “the external pipe” and “and the second end”. 
In claim 14, line 16, a comma should be incorporated between “the external pipe” and “the non-permeable inner surface”. 
Claims 2-3, 6, 9-10, 12, 15-16, and 19 present similar informalities, and they should be addressed accordingly.

Appropriate correction is required.

Claim(s) 2-7, 9-13, and 15-19 is/are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, and 14 each calls for the limitation “wherein the sealed contact … direct fluid escaping the connection into an opening in the cabinet” (see last paragraph of each of the claims above), which limitation is indefinite for the following reasons:
	I.	as per claim 1 and 14, the recitation appears to require a step (of directing a refrigerant that must have escaped a connection between conduits) within an apparatus claim. Since the claims recite both an apparatus and the method steps of using the apparatus; it is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see MPEP 2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
	II.	it is unclear as to how the scope of “of directing a refrigerant that must have escaped a connection between conduits” factors in the breath of the claimed invention. In other words, are the claims infringed when there is no refrigerant escaping the connection in the fluid line? It is uncertain.

Claim 14 calls for the limitation “a stub pipe housing” in line 6. Claim 14 further calls for the limitation “wherein each stub pipe housing comprises:” (see line 7). There is lack of antecedent basis for the limitation “each stub pipe housing”. Only a single stub pipe housing has been previously introduced in the claim.

For examination purposes, “wherein each stub pipe housing comprises:” will be interpreted as “wherein the stub pipe housing comprises:”

Claim 4 calls for the limitation “the external surface” in line 3 which limitation lacks antecedent basis. 
For examination purposes, claim 4 is made to depend on claim 2, which recite “an external surface”.

Claim 14 calls for the limitation “a cabinet” in line 8. It is unclear as to how “a cabinet” in line 8 relates to the previously recited “a cabinet” in line 6 of claim 14. Does the claim requires two separate cabinets? It is uncertain. Further, claim 14 calls for the limitation ‘the cabinet” in at least lines 9-10; which recitation renders the claim indefinite as it is unclear which of the two previously recited “a cabinet” the applicant is referring to.

For examination purposes, “a cabinet” in line 8 will be interpreted as “the cabinet”.

Claim 15 calls for the limitation “the first end of at least one stub pipe housing”, which limitation is indefinite as it is unclear if multiple stub pipes are provided. See 112 rejection of claim 14 above.

For examination purposes, the limitation above will be interpreted as “the first end of the stub pipe comprises”.

Claim 17 calls for the limitation “wherein at least one non-permeable material comprises an elastomeric material”. It is unclear how the at least one non-permeable material relates to the invention of claim 16. It is unclear if another non-permeable material is provided, in addition to the stub pipe comprising a non-permeable inner surface.

For examination purposes, claim 17 will be interpreted as “wherein the non-permeable inner surface of the stub pipe housing comprises an elastomeric material”.

Claim 19 present a similar problem with the recitation of “at least one non-permeable material”. Claim 19 should be addressed accordingly. Further, “and a respective second end comprises” in claim 19 is interpreted as “the second end comprises”.

Claim(s) 2-7, 9-13, and 15-19 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 7484379 B2).

Regarding claim 14:
Shibata discloses an HVAC system (abstract), comprising: 
a compressor (inherently present), an evaporator #12 and a condenser #13 forming a refrigeration cycle ([0037-0042]);
 a plurality of fluid lines coupled to the compressor, the evaporator and the condenser (Fig. 1 & 2A-B, connections between #50, #60, and #30; [0038-0039]), wherein each connection between a fluid line and one of the compressor, the evaporator and the condenser represents a point at which fluid can escape the HVAC system (inherently present in the connections between #50, #60, and #30, Fig. 2B); and 
a stub pipe housing #80 for directing fluid escaping each connection to a cabinet #11 having a fluid detection sensor (the limitation “for directing fluid escaping each connection” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. #80 is capable of directing leaked fluid into cabinet #11. Also see [0057]: cabinet #11 has fluid (air in the instant case) detection sensor), wherein the stub pipe housing comprises: 
a first end for sealed contact with the cabinet (at #112, Fig. 2B, [0072]), wherein the first end comprises an inner diameter greater than at least an opening for a stub pipe #30 extending from the cabinet (see Fig. 2B); 
a second end configured for sealed contact with an external pipe #50 connected to the stub pipe (se Fig. 2B); and
wherein the stub pipe housing comprises a non-permeable inner surface formed between the first end and the second end (see [0072] & [0084]); and 
wherein the sealed contact between the first end and the cabinet, the sealed contact between the second end and the external pipe, and the non-permeable inner surface of the stub pipe housing direct fluid escaping the connection into an opening in the cabinet (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. #80 is capable of directing leaked fluid into cabinet #11).

Regarding claim 15:
Shibata further discloses wherein: the first end of the stub pipe housing comprises a flange extending radially outward as a surface; the stub pipe extends through a stub pipe opening in the cabinet; the sealed contact between the stub pipe housing and the cabinet comprises contact between the surface of the flange and an external surface of the cabinet; and the sealed contact between the flange and the external surface of the cabinet, the sealed contact between the second end and the external pipe and the non-permeable inner surface of the stub pipe housing direct fluid escaping the connection into an opening in the cabinet (see Fig. 2B and rejection of claim 14 above).

Regarding claim 16:
Shibata further discloses wherein: the first end comprises a flange extending radially outward as an edge; the stub pipe extends through a stub pipe opening in the cabinet; sealed contact between the stub pipe housing and the cabinet comprises contact between the edge of the flange and an external surface of the cabinet; and the sealed contact between the flange and the cabinet comprises a seal positioned in the stub pipe opening and the edge of the flange seated in the seal, wherein the sealed contact between the flange and the cabinet, the sealed contact between the second end and the external pipe, and the non-permeable inner surface of the stub pipe housing direct fluid escaping the connection into an opening in the cabinet (see Fig. 2B and rejection of claim 14 above).

Regarding claim 17:
Shibata further discloses wherein the non-permeable inner surface of the stub pipe housing comprises an elastomeric material ([0072] & [0084]).

Regarding claim 18:
Shibata further discloses wherein the second end comprises a compliant seal and a circumferential groove for seating the compliant seal against the external pipe ([0072]); and the sealed contact between the first end and the cabinet, the sealed contact between the compliant seal and the external pipe, and the non-permeable inner surface of the stub pipe housing direct fluid escaping the connection into an opening in the cabinet (see Fig. 2B and rejection of claim 14 above).

Regarding claim 19:
Shibata further discloses wherein the non-permeable inner surface of the stub pipe housing comprises a rigid material ([0072] & [0084]) and the second end comprises a compliant seal ([0072]); and coupling the second end of the stub pipe housing to an external pipe prevents bending at the connection between the stub pipe and the external pipe (see Fig. 2B). 


Regarding claims 1-3 and 5-7:
The subject matter claimed here is substantially similar to that of claims 14-19. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 14-19 above for the rejection of claims 1-3 and 5-7.

Regarding claim 4:
Shibata further discloses wherein: the stub pipe extends through a first opening in the cabinet (see Fig. 2B of Shibata Reproduced and Annotated below); the external surface comprises a second opening separate from the first opening (see Fig. 2B of Shibata below); the first end of the stub pipe housing comprises an inner diameter adapted for sealed contact with an external surface of the cabinet relative to one or more of the first opening and the second opening (at #112, Fig. 2B, [0072]); and the first end, the non-permeable inner surface, and the second end direct fluid escaping the connection to one or more of the first opening and the second opening in the external surface (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987). The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The illustrated structures above are capable of directing leaked fluid into indicated opening of the cabinet).


    PNG
    media_image1.png
    430
    713
    media_image1.png
    Greyscale


Fig. 2B of Shibata Reproduced and Annotated

Regarding claims 8-13:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claims 8-13, as claimed, would necessarily result from the normal operation of the apparatus of claims 1-7. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-7 above for the rejection of claims 8-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Borawski (US 10670177 B2) teaches a connector with a flange and a seal for mounting a pipe.
McAtarian (US 9279532 B2) teaches a leak diverter for a pipe connector. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763